Opinion by
Keefe, J.
In accordance with stipulation of counsel and following' the decisions cited the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2)4 percent for the cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269; and' (2) 1 percent for the cheese similar to the Reggiano cheese the subject of Scaramelli v. United States, supra. The protests were sustained to this extent.